DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,955,892. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the instant claims can be found in the conflicting claims, and thus are anticipated by those claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiebrich et al. (“Fiebrich”) (U.S. Patent Application Publication Number 2009/0271644).
Regarding Claims 1, 9, and 15, Fiebrich discloses a method comprising: 

supplying charging current to the device through the serial bus port during the partial off state (paragraphs 0014-0015 and 0021); and 
leaving the partial off state and entering a shutdown state (i.e., the ACPI G3 state) responsive, at least in part, to an unplug event in which the device is unplugged from the serial bus port (paragraph 0022).

Regarding Claims 3, 11, and 19, Fiebrich discloses counting a predetermined amount of time in a counter responsive to the unplug event; and leaving the partial off state and entering the shutdown state further responsive to passage of the predetermined amount of time (paragraph 0022; i.e., the reference provides an option to power down as soon as the device is disconnected, which would indicate that another option would be wait a predetermined amount of time to power down after the device is disconnected).

Regarding Claim 4, Fiebrich discloses beginning counting the predetermined amount of time on entering the partial off state (paragraph 0022; i.e., controller 122 may set a timer to automatically 

Regarding Claims 5 and 20, Fiebrich discloses entering the shutdown state a predetermined time period after the unplug event (paragraph 0022).

Regarding Claims 6, 10, and 17, Fiebrich discloses sensing a charging current to another device being charged in the partial off state and providing a charging indication (paragraph 0018; i.e., a high to low DC transition); counting a predetermined time period in response to the charging indication; and entering the shutdown state from the partial off state responsive to an expiration of the predetermined time period (paragraph 0022).

Regarding Claims 7, 12, and 18, Fiebrich discloses using a serial bus controller (Figure 2, item 122) to control the serial bus port; and turning off a power plane supplying the serial bus controller in association with leaving the partial off state and entering the shutdown state (paragraphs 0014 and 0021).

Regarding Claim 8, Fiebrich discloses entering a working state from the partial off state responsive to a wake event occurring before entering the shutdown state (paragraph 0014; i.e., a higher performance ACPI state may be entered on demand).

Regarding Claim 13, Fiebrich discloses wherein the serial bus controller is a universal serial bus (USB) controller (paragraph 0018).

Regarding Claim 14, Fiebrich discloses a first integrated circuit including a plurality of processors (Figure 1, items 102 and 110), the plurality of processors being turned off in the partial off state (paragraph 0014); and a second integrated circuit communicatively coupled to the first integrated circuit and including the serial bus controller (Figure 1, item 128, paragraph 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebrich as applied to Claims 1 and 15, and further in view of Lee (U.S. Patent Application Publication Number 2018/0210526).
Regarding Claim 2, Fiebrich does not expressly disclose entering the shutdown state instead of the partial off state responsive to the trigger event and a second configuration setting.
In the same field endeavor (e.g., power configuration techniques), Lee teaches entering the shutdown state instead of the partial off state responsive to the trigger event and a second configuration setting (Figure 1, item 108, paragraph 0015; i.e., the controller 106 chooses to enter the partial off state [the S5 state] based on the power setting 108).


Regarding Claim 16, Lee teaches a configuration register (Figure 1, item 108); wherein the computer system is responsive to a first trigger event and a first setting of the configuration register to enter the partial off state; and wherein the computer system is responsive to the first trigger event and a second setting of the configuration register to enter the shutdown state instead of the partial off state (paragraphs 0010 and 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186